DETAILED ACTION
This action is responsive to the Application filed 12/02/20.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 13 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1 of U.S. Patent No. 10,878,134 (hereinafter ‘134).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘134 claim 1
A computing comprising: a trusted execution environment (TEE); one or more input/output (I/O) devices; and an I/O subsystem including a device memory access table (DMAT) programmed by the TEE
A compute device for secure I/O comprising: a trusted execution environment (TEE);  one or more input/output (I/O) devices;  and an I/O subsystem including a device memory access table (DMAT) programmed by the TEE

the I/O subsystem including a device memory access table (DMAT) programmed by the TEE to establish bindings between the TEE and one or more I/O devices that the TEE trusts and 
a memory ownership table (MOT) programmed by the TEE when a memory page is allocated to the TEE.
a memory ownership table (MOT) programmed by the TEE when a memory page is allocated to the TEE.


	Hence, instant claim 1 is deemed a clear obvious variant to the subject matter of ‘134 claim 1.
	Further, instant claims 7, 13 also recite
	establishing, by an input/output (I/O) subsystem including a device memory access table (DMAT) programmed by a trusted execution environment (TEE), bindings between the TEE and one or more I/O devices that the TEE trusts and a memory ownership table (MOT) programmed by the TEE when a memory page is allocated to the TEE.
	which is nearly identical to the subject matter of instant claim 1.
	Hence, instant claims 7 and 13 are deemed obvious variant of the subject matter of ‘134 claim 1, for the same reasons set forth above.
	Dependent claims 2-6, 8-12, 14-20 for being dependent on a rejected base claim are also deemed unpatentable as set forth in the ODP from above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 26, 2022